Citation Nr: 1735558	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder and excluding major depressive disorder.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for erectile dysfunction, including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to February 1970 that included service in the Republic of Vietnam.  His decorations include a Combat Action Ribbon.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that, in pertinent part, denied service connection for PTSD, diabetes mellitus, type II, as due to exposure to herbicides, and erectile dysfunction.

In June 2012, the Veteran and his wife testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2015 rating decision, the AOJ granted service connection for diabetes mellitus, type II, which represents a full grant of the benefits sought as to the Veteran's claim.

The Board is mindful that a claim should be broadly construed and, thus, the instant claim has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issue of entitlement to service connection for a major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the probative medical and lay evidence is against a finding that the Veteran has PTSD and an anxiety disorder, not otherwise specified (NOS).

2.  The weight of the probative medical and lay evidence does not establish that erectile dysfunction is the result of a disease or injury in active service or proximately due to service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD and an anxiety disorder, NOS, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for erectile dysfunction, including as due to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a letter dated in December 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); cert. denied (U.S. Oct. 3, 2016).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including records considered by the Social Security Administration (SSA) in its 2010 determination that the Veteran was totally disabled due to degenerative joint disease of the right hip and left knee (7/2/14 VBMS STR Medical, page 119; 12/17/10 VVA SSA/SSI Letter).  

A VA medical opinion was obtained in January 2011 and the examination report is of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (Veteran's Court or Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claims.  As a result of testimony offered during the hearing, the Board determined that additional VA examination was warranted that led to the June 2014 remand.

The purpose of the Board's June 2014 remand was to obtain a clarifying medical opinion regarding the Veteran's claim of service connection for an acquired psychiatric disorder claimed as PTSD and an opinion from an endocrinologist regarding the etiology of his erectile dysfunction.  There has been substantial compliance with this remand, as a VA medical opinion was obtained from the January 2011 examiner in August 2014 regarding the claimed psychiatric disorder.  

Records show that an endocrinologist was not readily available at the VA medical centers (VAMCs) in Wichita and Topeka and the file had to be transferred to Kansas City (12/15/14 VBMS Email Correspondence; 6/17/15 VBMS Email Correspondence).  In September 2015, a board-certified internist at the Oklahoma VAMC provided an opinion that substantially complies with the Board's remand.  VA medical records dated to June 2017 were obtained.  The Veteran's representative provided a waiver of initial AOJ consideration of relevant evidence received after issuance of the September 2015 supplemental statement of the case (6/29/17 VBMS Appellate Brief).  38 C.F.R. § 20.1304(c) (2016).

The August 2014 and September 2015 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2014 opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

Based on the foregoing, the Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304 (f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1); see also 38 U.S.C.A. § 1154 (b) (2016).  

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304 (f)(3).  In such cases, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. 

In relevant part, 38 U.S.C.A.§ 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of psychiatric pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. PTSD and Anxiety Disorder

Contentions

The Veteran contends that he has PTSD that was diagnosed in a VAMC by a social worker (6/5/12 VBMS Hearing Testimony, pages 2-3, 5).  He had constant nightmares and took prescribed medication for his psychiatric disorder.  Id. at 4, 7.



Analysis

Service treatment records do not reflect complaints or diagnosis of, or treatment for, a psychiatric disorder.  Separation examination in February 1970 showed normal findings.

The post service medical evidence includes a November 2010 VA medical record in which a social worker diagnosed the Veteran with severe PTSD (1/11/11 VBMS Medical Treatment Record Government Facility, page 9).

In January 2011, the VA psychiatrist-examiner diagnosed the Veteran with an anxiety disorder, NOS, with some PTSD symptoms that were subclinical in nature.  The psychiatrist concluded that PTSD was not diagnosed.

In the August 2014 addendum, the VA examiner opined that it was less likely than not that the Veteran had a valid diagnosis of PTSD at any time since 2010, and less likely than not that he had an anxiety, NOS, due to or the result of active military service.  The examiner explained that the Veteran was evaluated by a VA social worker in late 2010 after referral from a veteran's representative.  The social worker diagnosed PTSD, although the PCL (PTSD check-list?) completed at that time was negative, with score of 43, that was not consistent with diagnosis of PTSD.  Otherwise, there was no evidence of record showing a formal diagnosis of PTSD. 

The examiner also noted that, when seen for the January 2011 VA examination, the Veteran was diagnosed with an unspecified anxiety disorder (anxiety disorder NOS) based on the few symptoms that he reported on that date and clearly did not meet full DSM criteria for diagnosis of PTSD.  Probable alcohol abuse was noted with mention that his sleep and irritability complaints might be related to his drinking.  

According to the VA psychiatrist, medical treatment records since that time gave no suggestion of an anxiety disorder, and this Veteran never had any psychiatric treatment.  He did report to his primary care provider (PCP) (a physician assistant) in March 2011 that he had "alot of trouble with nightmares... also irritability...[and] would like these symptoms improved," with no other mental health symptoms reported nor elaboration on the nightmares (see 5/9/11 VBMS Medical Treatment Record Government Facility, page 9).  The PCP's diagnoses included alcohol abuse and "PTSD" (that was apparently based upon the social worker's earlier diagnosis of such).  The Veteran's PCP started him on a very low dose of Zoloft and recommended he stop drinking. 

The examiner observed that, when reevaluated by his PCP in September 2011, the Veteran's wife reported that he was "much more pleasant to live with since starting sertraline" (see 2/10/12 VVA CAPRI, page 66).  The Zoloft dose was increased when he saw his PCP in March 2012 and reported having tried the higher dose while out of town and feeling better on it; the clinical note did not document a mention of any specific mental health symptoms, but alcohol abuse was again documented.  The Veteran had no mental health-related complaints when seen by his PCP in August 2012, nor in February 2013, at which time there was a negative depression screen but positive alcohol screen.  When he saw his PCP in October 2013, the Veteran reported grieving over the unexpected loss of his wife of 43 years, but no other mental health related symptoms.  It appeared his Zoloft dose was increased at that time.  No mental health-related symptoms were mentioned in the note of a May 7, 2014 PCP appointment, and the depression screen was negative at that visit, while the alcohol screen remained positive.  Zoloft remained among the Veteran's list of medications to date.  

The examiner concluded that documentation since the January 2011 VA examination did not support a diagnosis of an anxiety disorder.  Thus, a current diagnosis of any type of anxiety disorder cannot be made, and the only Axis I diagnosis it was possible to make would be alcohol abuse, since this was something that was consistently documented in screens.

VA outpatient medical records, dated between November 2015 and June 2016, include a diagnosis of PTSD "per [November 2010] assessment", rendered by a nurse practitioner and social worker (4/12/17 VBMS CAPRI, pps. 95, 108, 140, 155, 164, 182).

Since the VA examiner-physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

While earlier evidence suggested that the Veteran had current PTSD /anxiety disorder, NOS, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record.  The examiner's opinion was more informed and she also provided more extensive reasoning for her conclusions.  

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of PTSD and an anxiety disorder, NOS, were incorrect.  Although the December 2015 through June 2016 VA medical records include PTSD, it is clear that the clinicians who rendered the diagnosis relied on the social worker's November 2010 assessment that the VA physician-examiner found was not supported by the evidence.

In the absence of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

It is acknowledged that a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of PTSD and an anxiety disorder is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of psychiatric disorders is not readily recognizable by a layman, in contrast to a disorder such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  As noted, the negative opinion is more probative, because it is consistent with the testing and the recent VA examiner provided extensive reasons for the opinion.

In sum, a preponderance of the evidence is against the claim for service connection PTSD and an anxiety disorder, NOS.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

The matter of entitlement to service connection for a major depressive disorder is discussed in the remand below.

B. Erectile Dysfunction

Contentions

The Veteran testified that he did not have an erectile dysfunction problem until he got diabetes (6/5/12 VBMS Hearing Testimony, page 10).  He said he was diagnosed with diabetes in August 2009.  Id. at 9.

Analysis

Service treatment records do not discuss complaints or diagnosis of, or treatment for, erectile dysfunction.

The post service evidence includes a January 2004 VA outpatient record showing that the Veteran had a past medical history of impotence and reflecting a clinical assessment of erectile dysfunction (1/11/11 VBMS Medical Treatment Record Government Facility, page 105).

An August 2007 private medical record reflects that the Veteran was seen for a painful left testicle and denied having sexual dysfunction (7/2/14 STR Medical, page 63).  

An August 2009 VA outpatient medical record indicates that the Veteran reported having erectile dysfunction (1/11/11 VBMS Medical Treatment Record Government Facility, page 79).

In October 2011, the Veteran was referred to the VA urology clinic with a problem of a "3 or 4-year history" of poor quality erection that slowly worsened (2/10/12 VVA CAPRI, page 34).  He began to notice a problem about 3 to 4 years earlier after he was started on his cholesterol-lowering agent and also a little better control of his abnormal sugar metabolism.

The September 2015 VA examiner found that the Veteran met the diagnostic criteria for a diagnosis of diabetes in May 2014.  The examiner concluded that the Veteran's service treatment records did not show that erectile dysfunction was diagnosed while in service and it was present long before diagnosis of diabetes.  The examiner also concluded that there was no evidence that the Veteran's erectile dysfunction was caused by diabetes and no evidence in his medical records that his erectile dysfunction was aggravated or worsened beyond natural progression since the diagnosis of diabetes.

The examiner explained that the Veteran's medical records show that he was diagnosed with erectile dysfunction in 2004.  He was evaluated by a urologist in October 2011 where he reported that he had erectile dysfunction since early 2000 and associated it with being started on the cholesterol medicine.  

The examiner commented that the Veteran has multiple risk factors for erectile dysfunction, that included hyperlipidemia, hypertension, and PTSD (but see the August 2014 medical opinion, discussed supra) and the medicines used for treatment of these conditions.  The Veteran also used nicotine, was a heavy alcohol user and. as per medical records, consumed four to six mixed drinks and six to eight beers daily.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusions.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295. 

In reaching this conclusion, the Board recognizes that the September 2015 examiner correctly noted that the Veteran had erectile dysfunction since 2004 but erroneously noted that the October 2011 VA urology clinic medical record indicates that the Veteran reported having it since 2000.  Nevertheless, the record is clear that, in 2004, the Veteran reported having a past medical history of impotence and was diagnosed with erectile dysfunction, that is seven years before the October 2011 VA urology clinic visit, and nearly 10 years before he met the diagnostic criteria for a diagnosis of diabetes, as correctly reported by the examiner.

The Veteran believes that his claimed disability is related to active service, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his erectile dysfunction disability to active service as opposed to the other possible causes.  The VA examiner was well qualified to assess the causes of the erectile dysfunction disability in the Veteran's system and provided extensive reasons for his opinions.

There is no competent and credible lay or medical opinion or evidence to refute the September 2015 VA examiner's opinion.  The preponderance of the evidence is, thus, against a finding that an erectile dysfunction disorder is related to the Veteran's active service including service-connected diabetes mellitus, type II.  

In sum, the weight of the objective and credible medical and lay evidence is against the claim for service connection for erectile dysfunction, including as due to service-connected diabetes mellitus, type II.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

Service connection for PTSD and an anxiety disorder, NOS, is denied.

Service connection for erectile dysfunction, including as due to service-connected diabetes mellitus, type II, is denied.

 
REMAND

The VA outpatient mental health clinic records, dated between December 2015 and June 2016, include a diagnosis of a major depressive disorder, moderate, recurrent, rendered by a nurse practitioner (4/12/17 VBMS CAPRI, pps. 95, 108, 140).  An addendum opinion is needed from the January 2011 VA psychiatrist-examiner as to whether the disorder is at least as likely as not due to military service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the psychiatrist who performed the Veteran's January 2011 VA PTSD examination and provided the August 13, 2014 medical opinion for further comment on the etiology of the major depressive disorder.

a. The examiner should state whether, at any time since September 2010, it is at least as likely as not (50 percent or greater probability) that the appellant had a major depressive disorder, due to or the result of his active military service.

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified physician-examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

b. The examiner should provide reasons for each opinion given.

c. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any additional evidence would be necessary before an opinion could be rendered.

d. The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

e. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (that includes consideration of entitlement to service connection for a major depressive disorder if that benefit is denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


